                       Case
                        Case17-34230
                             17-34230 Document
                                       Document256-3
                                                45 Filed
                                                     FiledininTXSB
                                                               TXSBonon08/07/17
                                                                        11/05/18 Page
                                                                                  Page1 1ofof9 2



 Fill in this information to identify the case:

 Debtor name         Waller Marine, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         17-34230
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                 $79,717.09
       From 3/01/2017 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $1,284,393.00
       From 3/01/2016 to 2/28/2017
                                                                                                Other


       For year before that:                                                                    Operating a business                              $2,819,596.00
       From 3/01/2015 to 2/29/2016
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                       Case
                        Case17-34230
                             17-34230 Document
                                       Document256-3
                                                45 Filed
                                                     FiledininTXSB
                                                               TXSBonon08/07/17
                                                                        11/05/18 Page
                                                                                  Page2 2ofof9 2
 Debtor       Waller Marine, Inc.                                                                       Case number (if known) 17-34230



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
    may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    David B. Waller                                             January,                         $20,000.00           Repayment of borrowed funds
               6230 Pebble Beach Blvd                                      2017
               Houston, TX 77069
               Owner/President

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    In Re: MMR International                         Civil                      Southern District of Texas                  Pending
               Limited v Waller Marine, Inc.                                               515 Rusk Avenue                             On appeal
               et al.                                                                      Houston, TX 77002                             Concluded
               4:2015CV02522

       7.2.    In Re: Diversity Max, LLC v                      Civil                      Southern District of Texas                    Pending
               Waller Marine, Inc. et al.                                                  515 Rusk Avenue                             On appeal
               4:16-CV-00897                                                               Houston, TX 77002
                                                                                                                                       Concluded

       7.3.    Jonathan J. Gelman v W2                          Judgment                   61st Judicial District Court                  Pending
               Limited, et. al.                                                            of Harris                                   On appeal
               2017-05529                                                                  Harris County Civil
                                                                                                                                       Concluded
                                                                                           Courthouse
                                                                                           201 Caroline, 9th Floor
                                                                                           Houston, TX 77002




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
